Citation Nr: 0014331	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-46 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1973 to 
July 1976, and from June 1980 to June 1984.  Additional 
service is unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 40 percent 
for the veteran's service-connected diabetes mellitus.  

In April 1998, the Board remanded the case to the RO for 
additional development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the merits of the claim in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The rating criteria in effect prior to June 6, 1996, are 
more favorable to the veteran.  

3.  The veteran's diabetes mellitus has been described as 
severe and insulin resistant; the disease is manifested by 
hypoglycemic reactions and mild complications, including 
pruritus ani and beginning diabetic ocular disturbances.  The 
disease is not pronounced or uncontrolled, there is no 
evidence of progressive weight loss, there have been no 
episodes of ketoacidosis, and hospitalization has not been 
required.  




CONCLUSION OF LAW

The criteria for a 60 percent rating for service-connected 
diabetes mellitus have been met under the schedular criteria 
in effect prior to June 6, 1996.  38 U.S.C.A. §§ 1155, 
5107(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, 
Diagnostic Code 7913 (1995 and 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Shortly after his discharge from service, the veteran was 
diagnosed with diabetes mellitus.  In an October 1984 rating 
decision, the RO granted service connection for diabetes 
mellitus and assigned a 10 percent rating effective June 5, 
1984.  At present, the veteran's diabetes mellitus has been 
rated 40 percent disabling.  Subsequently, service connection 
was also granted for various disabilities considered 
secondary to the diabetes mellitus.  These secondary 
disabilities include:  loss of sense of smell, rated 10 
percent disabling; loss of sense of taste, rated 10 percent 
disabling; hypertension, rated 10 percent disabling; and 
impotency, rated noncompensable.  In April 1995, he filed a 
claim for an increased rating for his diabetes mellitus.  

Outpatient records from the Department of the Air Force, 
dated from March 1992, to October 1995, indicate that the 
veteran was seen for regular treatment and diet instructions 
for his diabetes mellitus.  In February 1994, it was noted 
that his diabetes mellitus was under good control by 
chemstiks.  In February 1995, it was noted that, despite his 
diet, he had been unable to take off any weight, and had 
gained weight since his previous visit.  His current weight 
was 266 pounds.  In October 1995, the veteran reported an 
intermittent tingling feeling in the right upper extremity 
along the radial aspect of the arm.  He also complained of 
occasional weakness in his hand grip.  There was no pain.  He 
had no difficulty ambulating, and did not experience any 
bowel or bladder symptoms.  

At a VA examination in May 1995, the veteran reported that he 
had lost his sense of smell and taste.  He also had some 
tingling and burning in both feet.  He checked his blood 
sugar on a regular basis at home and stated that it continued 
to fluctuate.  Clinical evaluation revealed that he was above 
his ideal body weight.  Height was 68 inches and weight was 
266 pounds.  The pupils were equal, round, and reactive to 
light and accommodation.  The extraocular muscles were intact 
and funduscopic examination revealed bilateral hard exudates 
with a microaneurysm in the left eyeground.  The optic disks 
were sharp.  The heart had a regular rhythm and rate; there 
was no murmur or gallop.  The abdomen was nontender and there 
was no palpable hepatosplenomegaly.  Bowel sounds were 
active.  The femoral pulsations were +3 and equal bilaterally 
without bruits.  The popliteal, posterior tibial and dorsalis 
pedis pulsations were also +3 and equal bilaterally.  There 
was trace pretibial edema bilaterally.  Sensation was within 
normal limits except for decreased pin prick over the right 
lateral foot.  There had been no ketoacidosis.  Two months 
prior, he had a hypoglycemic episode, and these typically 
occurred once a month.  He followed a 1200 American Diabetic 
Association (ADA) diet, and had lost 30 pounds.  He had to 
decrease his physical activity because of a back injury and 
subsequent spinal fusion.  Strength had decreased in the 
hands and lower extremities over the past year, and he had 
bouts of anal pruritus at least once per month.  There were 
no vascular deficiencies and no blurred or double vision.  
His insulin requirements were 40 units of NPH, and 30 units 
of regular insulin in the morning, subcutaneously; and 30 
units of NPH, and 10 units of regular insulin in the evening, 
subcutaneously.  The diagnoses were:  diabetes mellitus with 
retinopathy and uncontrolled blood sugar; lumbar disc 
disease; and essential hypertension.  

At a personal hearing before a hearing officer at the RO in 
October 1995, the veteran testified that he had lost more 
than 30 pounds because of his diabetes mellitus, and believed 
that he was still losing weight.  He indicated that he had 
lost strength in his right arm, and that the arm became weak 
and numb by the end of the day.  He also experienced a 
burning sensation in the tips of his fingers, and a pins and 
needles sensation in his feet.  He experienced pruritus on a 
regular basis, occasionally three times per week.  He had 
been advised that he had vision problems related to the 
diabetes mellitus, but had not had any blurred or double 
vision over the past year.  He took NPH insulin and regular 
insulin two times daily, but continued to have hypoglycemic 
episodes.  He stated that he weighed 230 pounds.  

In a March 1996 letter, a physician from the Medical Group, 
Department of the Air Force, reported that the veteran 
suffered from uncontrolled diabetes mellitus, uncontrolled 
hypertension, diabetic retinopathy, peripheral neuropathy, 
anal pruritus, back pain, and obesity.  She noted that he had 
no ketoacidotic exacerbations, but his hypoglycemic periods 
had become concerning.  His medication was constantly 
modulated to achieve better control of his blood sugars.  He 
had diabetic retinopathy in both eyes, right greater than 
left.  He also had peripheral neuropathy in both lower 
extremities, demonstrated by cold feet and a nonpalpable 
pulse on the right posterior tibial and dorsalis pedis areas.  

At a VA examination in August 1996, the veteran's 
hypertension was evaluated.  His blood pressure in a sitting 
position was 140/90; 140/90; and 138/90.  His blood pressure 
in a standing position was 140/82; in a lying position it was 
148/88.  His heart rate and rhythm were regular.  Point of 
maximal impulse was palpated at the fourth intercostal space 
at the midclavicular line.  

At a VA peripheral nerves examination in June 1997, the 
veteran reported that he had diminished sensation in the 
lower extremities for the past year.  Occasionally, he felt a 
burning sensation on the bottom of his feet, as well as a 
tingling sensation with pins and needles.  Clinical 
evaluation revealed diminished cold, vibratory and pin prick 
sensation in the feet.  There was no hair growth from above 
the ankles to the feet.  Deep tendon reflexes in the lower 
extremities were absent.  The examiner concluded that the 
peripheral neuropathy was consistent with complications from 
the insulin dependent diabetes mellitus.  

In a July 1997 rating decision, the RO granted service 
connection for peripheral neuropathy of the lower 
extremities, secondary to the diabetes mellitus.  A 10 
percent rating was assigned for each leg.  

In April 1998, the Board remanded the case to the RO for 
further development.  

At a VA eye examination in May 1998, the optometrist noted 
that he reviewed the veteran's clinical records and claims 
file.  He did not find any decreased vision or visual field 
as a result of the veteran's diabetes.  There was a mild 
amount of macular degeneration in both eyes, which was not 
affecting his vision.  His visual acuity in both eyes was 
20/20.  He concluded that there was no evidence of visual 
field constriction or visual field defect as a result of 
diabetes.  

At a VA peripheral nerves examination in May 1998, it was 
noted that the veteran had a history of insulin dependent 
diabetes mellitus.  He reported a history of difficulty 
gripping things with his hands.  He also felt that his arms 
were numb at times, and he occasionally experienced tingling 
in his fingers, right greater than left.  Neck flexion was 
full; extension was to approximately 30 degrees; left lateral 
flexion was to approximately 30 degrees; and right lateral 
flexion was to approximately 45 degrees.  Shoulder range of 
motion was full.  There was a seven centimeter scar over the 
anterior right arm above the elbow joint.  He had diminished 
cold and pin prick sensation in a 5-10 centimeter area over 
the anterior lateral right forearm.  He had normal pin prick 
sensation otherwise.  Deep tendon reflexes were absent.  
There was no evidence of a "shield" distribution to his 
peripheral neuropathy.  The impression included peripheral 
neuropathy with loss of deep tendon reflexes.  

At a VA examination in May 1998, the veteran reported that he 
was first diagnosed with diabetes mellitus in 1984.  He did 
not experience ketoacidosis, and had had no hypoglycemic 
reactions.  He was required to restrict his diet for diabetes 
control and had to limit his activity due to the neuropathy 
in his hands and feet.  He denied any specific visual 
problems, although it was noted that he had diabetic 
retinopathy on a recent eye exam.  He had hypertension, but 
denied any vascular or cardiac symptoms.  He complained of 
numbness and tingling in his hands and feet, more severe in 
the feet.  He stated that he had lost his sense of smell.  
Presently, he took 40 units of 70/30 insulin twice a day, and 
one gram of Metformin twice a day.  He saw a diabetic care 
provider approximately every three months.  He reported bouts 
of anal pruritus and loss of strength, particularly in his 
hands.  Clinical evaluation revealed that his blood pressure 
was 130/70 in both arms, and there was no evidence of bruits.  
Distal pulses, dorsalis pedis, and posterior tibial were 2+ 
and equal.  There was a clear deficit of sensation in the 
feet to touch, bilaterally.  There were full pulses in the 
feet.  Eye examination showed mild nonproliferative diabetic 
retinopathy.  He had not had any recent hospitalizations, and 
he had not been able to lose any weight.  The physician noted 
that it would an advantage if he lost some weight due to the 
type of diabetes he had.  The diagnoses were:  Type II 
diabetes with severe insulin resistance; hypertension; 
retinopathy due to diabetes; severe neuropathy in the hands 
and feet due to diabetes; mild nephropathy; erectile 
dysfunction due to diabetes; and truncal obesity.  

In a follow-up note, dated in September 1998, the examiner 
who performed the peripheral nerves examination in May 1998 
reported that the veteran's EMG tests showed reduced 
amplitude of ulnar motor conduction, reduced velocity of 
median and ulnar sensory conduction as well as reduced 
amplitude of median sensory conduction.  There were no medial 
antebrachial cutaneous nerve responses present on the left.  
The findings were consistent with mild sensory motor 
polyneuropathy.  There was no evidence of chronic motor axon 
loss involving C8-T1.  She concluded that the veteran had 
peripheral neuropathy in the upper extremities secondary to 
diabetes mellitus.  

In a February 1999 memorandum, the VA optometrist reiterated 
that the veteran did not have any vision loss due to diabetic 
neuropathy.  He experienced fluctuating vision related to 
poorly controlled diabetes, but the fluctuation subsided when 
his blood sugar was controlled.  

In a May 1999 rating decision, the RO granted service 
connection for peripheral neuropathy of the upper 
extremities, secondary to the diabetes mellitus, and assigned 
a 10 percent rating for each arm; granted a 20 percent rating 
for the peripheral neuropathy of the right lower extremity, 
and a 20 percent rating for the peripheral neuropathy of the 
left lower extremity; denied service connection for visual 
impairment, secondary to diabetes mellitus; and continued the 
denial of a rating in excess 40 percent for diabetes 
mellitus.  The veteran's combined disability rating is 
currently 80 percent.  He also receives special monthly 
compensation based on the loss of use of a creative organ.  

II.  Analysis

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Jackson v. West, 12 Vet. App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 
38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

The regulations pertaining to rating the endocrine system, 
which include diabetes mellitus, were revised effective June 
6, 1996.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet. App. 79 (1997) (per curiam order).  Therefore, in 
reviewing the case, the Board and the RO must evaluate the 
veteran's hypertension under both the old and current 
regulations to determine whether he is entitled to an 
increased evaluation under either set of criteria.  The VA 
General Counsel has recently provided guidance as to how such 
changes in rating criteria should be applied:  

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461 (1997).  

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  Under the provisions for rating diabetes mellitus 
in effect prior to June 6, 1996, the regulatory scheme 
provided that mild diabetes mellitus, controlled by 
restricted diet, without insulin, without impairment of 
health or vigor or limitation of activity, warranted a 10 
percent rating.  A 20 percent rating was warranted for 
moderate diabetes mellitus, with moderate insulin or oral 
hypoglycemic agent dosage, and restricted (maintenance) diet; 
without impairment of health or vigor or limitation of 
activity.  A 40 percent rating was warranted for moderately 
severe diabetes mellitus, requiring large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities.  A 60 percent rating was assigned for severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and mild complications, such as pruritus ani, 
mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating was assigned for 
pronounced, uncontrolled disease, i.e., with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  It was additionally noted that definitely 
established complications such as amputations, impairment of 
central visual acuity, peripheral neuropathy with definite 
sensory motor impairment, or definitely established 
arteriosclerotic focalizations would be separately rated 
under the applicable diagnostic codes.  Furthermore, when the 
diagnosis of diabetes mellitus was definitely established, it 
was neither necessary nor advisable to request glucose 
tolerance tests for rating purposes.  38 C.F.R. §  4.119, DC 
7913 (1995).

Under DC 7913, as in effect on and after June 6, 1996, a 10 
percent rating is warranted for diabetes mellitus manageable 
by restricted diet only.  A 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Code 7913 (1998).

After review of the evidence of record, the Board is of the 
opinion that the criteria for a 60 percent evaluation for 
diabetes mellitus under the schedular provisions in effect 
prior to June 6, 1996 have been met.  The veteran's diabetes 
mellitus has consistently been described as severe, with 
frequent hypoglycemic reactions due to the fact that his 
condition is insulin resistant and difficult to control.  
Furthermore, he experiences mild complications, including 
pruritus ani and beginning diabetic ocular disturbances 
(i.e., the blurred vision when his blood sugar is not 
properly controlled).  Hence, the Board concludes that a 60 
percent rating is warranted.  See 38 C.F.R. § 4.7.  

The record does not reflect that the veteran's symptoms meet 
the requirements for a total rating under either the old or 
new rating criteria.  With regard to the old criteria, there 
has been no evidence of progressive loss of weight and 
strength.  On the contrary, the veteran reported on VA 
examination of May 1998 that he has been unable to lose 
weight.  Truncal obesity was diagnosed during that 
examination.  While the veteran has complications of 
diabetes, they have not been found to be severe.  For 
example, while retinopathy is present, the veteran's vision 
is not affected.  There is only mild nephropathy, and EMG 
tests confirmed mild sensory motor polyneuropathy.  Blood 
pressure appears to be fairly well controlled.  At VA 
examination in May 1998, blood pressure was 130/70.  Previous 
readings at a VA examination August 1996 show diastolic 
readings no higher than 148 and systolic readings no higher 
than 90.  

Likewise, under the revised regulations, a higher evaluation 
is not warranted.  There have been no reported episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations; weekly visits to a diabetic care provider 
have not been reported to be necessary; and there has been no 
progressive loss of weight and strength.  In summary, a 100 
percent rating is not deemed warranted under the old or new 
criteria. 

Finally, the Board notes that, in his March 2000 Written 
Brief Presentation, the veteran's representative asserted 
that the case should be returned to the RO pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).  The representative 
pointed out that the RO had not specifically stated whether 
the old or new rating criteria were more favorable to the 
veteran, despite an explicit instruction by the Board to do 
so in the April 1998 remand.  However, although a specific 
finding was not made by the RO, the Board finds that the RO 
implicitly determined when it continued to deny the veteran's 
claim that neither the old nor the new rating criteria were 
favorable to the veteran's claim.  Hence, the Board concludes 
that substantial compliance with the Board's remand 
instructions was accomplished and a remand is not necessary.  


ORDER

A 60 percent rating for diabetes mellitus is granted, subject 
to the regulations governing the payment of monetary awards.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

